                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI


BRANDON ATWOOD,

            Plaintiff,

v.                                                           19-cv-03036
                                                   Case No. __________________

AEARO TECHNOLOGIES LLC and 3M
COMPANY,

            Defendants.


                                        COMPLAINT

       1.        To protect this country’s armed forces, the United States Military supplies

servicemembers with, among other things, earplugs. The government obtains those earplugs from

private companies and its standards for military-use earplugs are, understandably, demanding.

Servicemembers must be able to perform their duties, in training and in combat, and so must be

able to hear spoken commands and other important noises while also being protected from the

damaging impulse sounds of explosions and gunfire.

       2.        In the early 2000s Aearo Technologies LLC developed its dual-ended Combat

Arms Earplugs v.2 for sale to the military.




                                               1

        Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 1 of 16
Each end of these earplugs, one yellow and one olive, could be inserted into the ear canal. The

olive end was closed and meant to block all sound like a traditional earplug. The yellow end was

open, to a small extent, to allow the wearer to hear things like spoken commands, while still

offering protection from damaging impulse sounds.

        3.    But the dual-ended Combat Arms Earplugs were poorly designed. They could not

be securely fit into the ear canal because, when one end was placed into the ear, the largest ring,

or flange, of the opposite end would get in the way. As a result, the earplugs failed to prevent

damage to servicemembers’ hearing.

        4.    Aearo was aware of this flaw. After the earplugs initially failed performance

testing, Aearo invented a work-around. The work-around involved folding back the offending

flange to get it out of the way so the earplug could be inserted far enough into the ear. Only with

the work-around could the earplugs perform well enough in testing to meet the military’s exacting

standards. Aearo used testing data obtained using the work-around to justify its statements to the

military about the earplugs’ performance and the similar statements on the products’ packaging.

        5.    Aearo sold thousands, perhaps millions, of these earplugs to the military. Each pair

came with written instructions. Those instructions did not reveal the fold-back work-around. A

servicemember who used the earplugs as instructed therefore thought that his or her hearing was

being protected when, in fact, it was not.

        6.    Aearo started selling these earplugs to the government in 2003 and continued to sell

the earplugs for military use for over a decade. In 2008, 3M Company acquired Aearo and

continued selling the defective earplugs until discontinuing the model in 2015. Hundreds of

thousands, perhaps millions, of servicemembers have had their hearing damaged because of

Aearo’s and 3M’s conduct.



                                                2

         Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 2 of 16
        7.      Brandon Atwood is one of those servicemembers. Atwood used the dual-ended

Combat Arms Earplugs during Atwood’s years of service to this country. As a result, Atwood

now suffers from diagnosed hearing impairment. Atwood now sues to recover damages for those

injuries.

                                 JURISDICTION AND VENUE

       8.       This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) because the

amount in controversy exceeds $75,000 and the parties are diverse.

       9.       Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this district.

                                             PARTIES

       10.      Plaintiff Brandon Atwood is a resident of Lake Stevens, WA.

       11.      Defendant 3M Company is a corporation organized under Delaware law with its

principal place of business in St. Paul, Minnesota.

       12.      Defendant Aearo Technologies LLC is a Delaware limited liability company with

its principal place of business in Indianapolis, Indiana. On April 1, 2008, a subsidiary of 3M bought

the stock of Aearo Holding Corporation, the parent of Aearo Technologies.

                                              FACTS

                                   Aearo Falsifies Testing Data

        13.     Aearo has been in the business of energy-control technology for decades.

        14.     Aearo began testing the dual-ended Combat Arms Earplugs v.2 around January

2000. Aearo conducted the testing in its own laboratory, not an independent laboratory.




                                                  3

            Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 3 of 16
        15.    The purpose of the testing was to ascertain the NRR score of the earplugs. NRR

stands for “Noise Reduction Rating,” which is a unit of measurement of the effectiveness of

hearing protection devices. The higher the NRR, the greater the potential for noise reduction.

        16.    Aearo selected ten individuals to serve as test subjects, some of whom were its

employees. Aearo personnel monitored the testing.

        17.    Aearo’s original plan was to test the NRR of both the yellow, or open end, and the

olive, or closed end, of the earplugs and to do so with ten test subjects.

        18.    After testing just 8 subjects with the olive end, Aearo stopped the test. The first 8

tests of the olive end suggested an NRR of 10.9, which was inadequate and below Aearo’s

expectations and government standards.

        19.    Aearo did test the yellow end and arrived at a -2 NRR, indicating that the earplug

amplified sound, rather than blocking it out. Aearo’s later packaging misrepresented this value as

0.

        20.    In connection with the January 2000 test, Aearo discovered the design flaw—that

the largest ring or flange of the outward facing end of the plug prevented the inward facing end

from fitting securely in the ear. It was at this point that Aearo developed the work-around, folding

that flange back.

        21.    Having discovered this work-around, Aearo retested the olive end of the earplugs a

month later. Using the work-around, Aearo achieved the desired NRR scores.

                      Aearo Receives a Military Contract for the Earplugs

        22.    In 2003, the government began buying Aearo’s dual-ended Combat Arms Earplugs

for military use. From that time until 2012, Aearo (and, later 3M) were the exclusive supplier of

this type of earplug to the military.



                                                  4

          Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 4 of 16
        23.    The government’s purchases were subject to Indefinite-Quantity Contracts awarded

to Aearo and 3M via a request-for-proposal process.

        24.    As part of that process, Aearo and 3M had to continually certify that the earplugs

complied with certain contract requirements, specifically the Salient Characteristics of Medical

Procurement Item Description of Solicitation No. SP0200-06-R-4202.

        25.    Aearo and 3M knew that the earplugs did not meet those requirements and therefore

knew that their certifications were false.

        26.    One of those requirements, number 2.4, was that “The ear plugs shall be free from

all defects that detract from their appearance or impair their serviceability.”

        27.    Another requirement, number 2.5, was that “Illustrated instructions explaining the

proper use and handling of the ear plugs shall be supplied with each unit.”

        28.    Aearo and 3M did not satisfy these requirements because the earplugs were

defectively designed and the instructions the companies supplied did not explain the defect or the

need to, and how to, fold back the opposing flange.

       3M Settles a False Claims Act Case About the Earplugs for Millions of Dollars

        29.    3M continued selling the earplugs for military use until they were discontinued in

2015, exposing thousands of servicemembers to the risk of hearing loss and tinnitus.

        30.    Roughly three years later, 3M agreed to pay $9.1 million to the United States to

resolve allegations that it knowingly sold the dual-ended Combat Arms Earplugs without

disclosing defects that hampered their effectiveness.

        31.    Until this settlement revealed 3M and Aearo’s misconduct, injured servicemembers

had no reason to suspect that their hearing loss or tinnitus could have been caused by 3M and




                                                  5

          Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 5 of 16
Aearo’s misconduct. Servicemembers simply used the earplugs as instructed, and assumed they

were working.

                 Brandon Atwood Uses the Earplugs and is Later Diagnosed
                               with Hearing Impairment

        32.     Atwood joined the Army at 17.

        33.     At that time, Atwood had never suffered from or been diagnosed with tinnitus or

hearing loss.

        34.     Atwood used the dual-ended Combat Arms Earplugs when firing weapons and

around other large noises while stationed at Fort Leonard Wood Army Base, which is located in

Pulaski, Missouri.

        35.     Atwood used the dual-ended Combat Arms Earplugs when firing weapons while

stationed at Fort Bliss, which is located in Texas.

        36.     Atwood used the dual-ended Combat Arms Earplugs when firing weapons, around

explosions, and in combat while deployed to Iraq.

        37.     Since using the dual-ended Combat Arms Earplugs, Atwood has been diagnosed

with tinnitus in both ears.

        38.     Atwood receives government benefits in connection with his tinnitus.

                                      CAUSES OF ACTION

                                     First Cause of Action
                                    Design Defect–Negligence

         39.     Atwood incorporates all other allegations by reference.

         40.     The defendants knew that the dual-ended Combat Arms Earplugs would be

used by servicemembers.

         41.     The defendants therefore had a duty to manufacture, design, formulate, test,



                                                 6

          Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 6 of 16
package, label, produce, create, make, construct, assemble, market, advertise, promote, and

distribute, the dual-ended Combat Arms Earplugs with reasonable care for the safety of

servicemembers, including Atwood.

       42.     The dual-ended Combat Arms Earplugs are defective in that the design of the

earplug causes them to loosen in the wearer’s ear, imperceptibly to the wearer, thereby

permitting damaging sounds to enter the ear canal by traveling around the outside of the

earplug while the user incorrectly believes that the earplug is working as intended.

        43.    When the earplugs are inserted into the ear according to the defendants’

instructions, a proper seal is not formed with the ear canal. This defect has the same effect

when either end is inserted because the earplugs are symmetrical.

        44.    Upon information and belief, the defendants failed to exercise reasonable and

due care under the circumstances and therefore breached their duty in the following ways:

              a. Failing to design the dual-ended Combat Arms Earplugs in a manner which
                 would result in an NRR of “22” when used with the olive end inserted,
                 according to the standard fitting instructions;

              b. Failing to properly test the dual-ended Combat Arms Earplugs;

              c. Failing to properly analyze the data resulting from testing of the dual-ended
                 Combat Arms Earplugs;

              d. Designing, manufacturing, distributing, and selling the dual-ended Combat
                 Arms Earplugs without an adequate warning of the significant and
                 dangerous risks of the earplugs;

              e. Designing, manufacturing, distributing, and selling the dual-ended Combat
                 Arms Earplugs without providing proper instructions to avoid the harm
                 which could foreseeably occur when using the earplugs according to
                 standard instructions;

              f. Failing to use the standard of care required of a reasonable and prudent
                 manufacturer of hearing protection products; and

              g. Continuing to sell the earplugs after they knew or should have known of the

                                                7

        Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 7 of 16
                 earplugs’ adverse effects and/or the availability of safer designs.

     45.     As a direct and proximate result of the defendants’ actions described here,

Atwood suffered serious injuries, including hearing impairment.

                                    Second Cause of Action
                                  Design Defect–Strict Liability

     46.      Atwood incorporates all other allegations by reference.

     47.      Atwood was a foreseeable user of the dual-ended Combat Arms Earplugs.

     48.      The earplugs are defective because their design causes them to loosen in the

wearer’s ear, imperceptibly to the wearer, permitting damaging sounds to enter the ear canal

by traveling around the outside of the earplug while the user incorrectly believes that the

earplug is working as intended.

     49.      The defendants knew that the defective condition of the dual-ended Combat

Arms Earplugs made them unreasonably dangerous to servicemembers.

     50.      The dual-ended Combat Arms Earplugs were dangerous when used by an

ordinary user who used it as it was intended to be used.

     51.      The dual-ended Combat Arms Earplugs were dangerous to an extent beyond

which would be contemplated by the ordinary user because the design of the earplugs allows

for dangerous sounds to bypass the plug altogether.

     52.      The defendants knew of the defective design at the time the dual-ended

Combat Arms Earplugs were provided to Atwood.

     53.      At the time the dual-ended Combat Arms Earplugs left the defendants’

possession, the dual-ended Combat Arms Earplugs were defective and were in a condition

that made them unreasonably dangerous to ordinary servicemembers.

     54.      At all relevant times, Atwood used the dual-ended Combat Arms Earplugs in

                                                8

       Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 8 of 16
the manner in which they were intended.

      55.     The dual-ended Combat Arms Earplugs were the proximate cause of

Atwood’s hearing impairment.

      56.     The defendants’ conduct was a substantial factor in bringing about Atwood’s

injuries.

      57.    As a direct and proximate result of the defendants’ actions described here,

Atwood suffered serious injuries, including hearing impairment.

                                  Third Cause of Action
                                 Failure to Warn –Negligence

      58.    Atwood incorporates all prior allegations by reference.

      59.    At all times relevant to this action, the defendants had a duty to manufacture,

design, formulate, test, package, label, produce, create, make, construct, assemble, market,

advertise, promote, and distribute, the dual-ended Combat Arms Earplugs with reasonable

and due care for the safety and well-being of servicemembers.

      60.    Atwood was a foreseeable user of the dual-ended Combat Arms Earplugs.

      61.    The dual-ended Combat Arms Earplugs are defective in that the design of the

earplug causes them to loosen in the wearer’s ear, imperceptibly to the wearer, thereby

permitting damaging sounds to enter the ear canal by traveling around the outside of the

earplug while the user incorrectly believes that the earplug is working as intended.

      62.    The dual-ended Combat Arms Earplugs contained no warnings, or in the

alternative, inadequate warnings and/or instructions, as to the risk that the dual-ended

Combat Arms Earplugs would allow for dangerous sounds to bypass the plug altogether,

posing a serious risk to Atwood’s hearing.

      63.    The warnings and instructions that accompanied the dual-ended Combat Arms

                                               9

        Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 9 of 16
Earplugs failed to provide that level of information that an ordinary consumer would expect

when using the dual-ended Combat Arms Earplugs in a manner reasonably foreseeable to

the defendants.

      64.      Had Atwood received a proper or adequate warning as to the risks associated

with the dual-ended Combat Arms Earplugs, he would not have used the dual-ended Combat

Arms Earplugs.

     65.      The dual-ended Combat Arms Earplugs were the proximate cause of Atwood’s

hearing impairment.

     66.       As a direct and proximate result of the defendants’ actions described here,

Atwood suffered serious injuries, including hearing impairment.

                                 Fourth Cause of Action
                                 Breach of Express Warranty

     67.      Atwood incorporates all prior allegations by reference.

     68.      In the defendants’ statements, descriptions of the dual-ended Combat Arms

Earplugs, and promises relating to the dual-ended Combat Arms Earplugs, the defendants

expressly warranted, among other things, that the dual-ended Combat Arms Earplugs were safe

and effective for their intended use and were designed and constructed to prevent harmful

sounds from bypassing the earplugs to protect the user’s hearing.

     69.      These warranties came in one or more of the following forms: (i) publicly made

written and verbal assurances of safety; (ii) press releases and dissemination via the media, or

uniform promotional information that was intended to create a demand for the dual-ended

Combat Arms Earplugs (but which contained material misrepresentations and utterly failed to

warn of the risks of the dual-ended Combat Arms Earplugs); (iii) verbal assurances made by

the defendants’ sales people about the safety of the dual-ended Combat Arms Earplugs which

                                              10

       Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 10 of 16
also downplayed the risks associated with the dual-ended Combat Arms Earplugs; and, (iv)

false and misleading written information and packaging.

     70.        When the defendants made these express warranties, they knew the purposes for

which the dual-ended Combat Arms Earplugs were to be used and warranted it to be in all

respects safe and proper for such purposes.

     71.        The defendants drafted the documents and made statements upon which these

warranty claims are based and, in doing so, defined the terms of those warranties.

     72.        The dual-ended Combat Arms Earplugs do not conform to the defendants’

promises, descriptions, or affirmations of fact, and was not adequately packaged, labeled,

promoted, and/or fit for the ordinary purposes for which such earplugs are used.

      73.       As a direct and proximate result of the defendants’ actions described here,

Atwood suffered serious injuries, including hearing impairment.

                                     Fifth Cause of Action
                                  Breach of Implied Warranties

     74.        Atwood incorporates all prior allegations by reference.

     75.        At the time the defendants marketed, sold, and distributed the dual-ended Combat

Arms Earplugs, they knew of the use for which the dual-ended Combat Arms Earplugs were

intended and impliedly warranted the dual-ended Combat Arms Earplugs to be fit for a particular

purpose and warranted that the dual-ended Combat Arms Earplugs were of merchantable quality

and effective for such use.

     76.        The defendants knew, or had reason to know, that Atwood would rely on the

defendants’ judgment and skill in providing the dual-ended Combat Arms Earplugs for their

intended use.

     77.        Atwood reasonably relied upon the skill and judgment of the defendants as to

                                               11

       Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 11 of 16
whether the dual-ended Combat Arms Earplugs were of merchantable quality, safe, and effective

for their intended use.

      78.      Contrary to such implied warranties, the dual-ended Combat Arms Earplugs were

neither of merchantable quality, nor safe or effective for their intended use, because the dual-

ended Combat Arms Earplugs were, and are, unreasonably dangerous, defective, unfit and

ineffective for the ordinary purposes for which the dual-ended Combat Arms Earplugs were used.

      79.      As a direct and proximate result of the defendants’ actions described here, Atwood

suffered serious injuries, including hearing impairment.

                                    Sixth Cause of Action
                                 Fraudulent Misrepresentation

       80.     Atwood incorporates all prior allegations by reference.

       81.     The defendants falsely and fraudulently represented to Atwood and the public in

general, that the dual-ended Combat Arms Earplugs had been properly tested and were free from

all defects.

       82.     The defendants intentionally manipulated testing of the dual-ended Combat Arms

Earplugs, resulting in false and misleading NRRs and improper fitting instructions.

       83.     The representations made by the defendants were, in fact, false.

       84.     When the defendants made these representations they knew the representations

were false and willfully, wantonly and recklessly disregarded the truth.

       85.     These representations were made to defraud Atwood and the public and were made

with the intent of inducing Atwood and the public, to recommend, purchase, and use the dual-

ended Combat Arms Earplugs.

       86.     Atwood was unaware that the defendants’ representations were false.




                                               12

       Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 12 of 16
      87.    Atwood relied on the defendants’ representations in his choice to use dual-ended

Combat Arms Earplugs, thereby sustaining injuries.

       88. As a direct and proximate result of the defendants’ actions described here, Atwood

suffered serious injuries, including hearing impairment.

                                  Seventh Cause of Action
                                  Fraudulent Concealment

     89.     Atwood incorporates all prior allegations by reference.

     90.     The defendants fraudulently concealed the following material information:

             (a)   that testing of the dual-ended Combat Arms Earplugs was flawed;

             (b)   the amount of hearing protection provided by the dual-ended Combat Arms
                   Earplugs;

             (c)   their awareness of the defects in the dual-ended Combat Arms Earplugs;

             (d)   that the dual-ended Combat Arms Earplugs were defective, and would cause
                   hearing impairment;

             (e)   that the dual-ended Combat Arms Earplugs were manufactured negligently;

             (f)   that the dual-ended Combat Arms Earplugs were manufactured defectively;

             (g)   that the dual-ended Combat Arms Earplugs were designed defectively;

             (h)   that the dual-ended Combat Arms Earplugs were designed negligently; and,

             (i)   that the dual-ended Combat Arms Earplugs were designed improperly.

      91.    The defendants were under a duty to disclose to Atwood these material facts.

      92.    Only the defendants had access to these material facts.

     93.     As a direct and proximate result of the defendants’ actions described here, Atwood

suffered serious injuries, including hearing impairment.

                                 Eighth Cause of Action
                                Negligent Misrepresentation



                                             13

       Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 13 of 16
      94.     Atwood incorporates all prior allegations by reference.

      95.     The defendants had a duty to represent to Atwood and the public that the dual-

ended Combat Arms Earplugs had been properly tested and found to be effective.

      96.     The defendants were aware that their testing procedures and fitting instructions

were false.

     97.      As a direct and proximate result of the defendants’ actions described here, Atwood

suffered serious injuries, including hearing impairment.

                                    Ninth Cause of Action
                                      Fraud and Deceit

     98.      Atwood incorporates all prior allegations by reference.

     99.      The defendants’ testing of the dual-ended Combat Arms Earplugs was manipulated.

     100.     As a result, the defendants distributed false information which overstated the

amount of hearing protection provided by the dual-ended Combat Arms Earplugs.

     101.     Upon information and belief, the defendants intentionally manipulated test results

to falsely overstate the amount of hearing protection provided by the dual-ended Combat Arms

Earplugs.

     102.     Atwood did in fact rely on and believe the defendants’ representations to be true at

the time they were made and relied upon the representations and was thereby induced to use and

rely on the dual-ended Combat Arms Earplugs.

     103.     At the time the representations were made, Atwood did not know the truth

regarding the dual-ended Combat Arms Earplugs.

     104.     Atwood did not discover the truth nor could he have with reasonable diligence.

     105.     Had Atwood known the truth he would not have used the earplugs.




                                               14

       Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 14 of 16
    106.     As a direct and proximate result of the defendants’ actions described here, Atwood

suffered serious injuries, including hearing impairment.

                                   Tenth Cause of Action
                                     Punitive Damages

     107. Atwood incorporates all prior allegations by reference.

     108. The defendants have acted willfully, wantonly, or recklessly in one or more of the

following ways:

             a. By failing to disclose material facts regarding the dangerous and serious safety
                concerns of dual-ended Combat Arms Earplugs;

             b. By concealing and suppressing material facts regarding the dangerous and
                serious health and/or safety concerns of dual-ended Combat Arms Earplugs;

             c. By failing to disclose the truth and making false representations with the
                purpose and design of deceiving and lulling Atwood, and others, so that they
                would use and rely upon the dual-ended Combat Arms Earplugs;

             d. By falsely representing the dangerous and serious health and/or safety concerns
                of the dual-ended Combat Arms Earplugs to the public at large, and Atwood in
                particular.

                                   JURY DEMAND

     Atwood demands a trial by jury.

                                  RELIEF REQUESTED

     WHEREFORE, Atwood prays as follows:

      i.     For entry of judgment in Atwood’s favor;

      ii.    For compensatory damages in an amount proven at trial;

      iii.   For punitive damages in an amount proven at trial;

      iv.    For attorneys’ fees and costs;

      v.     For pre- and post-judgment interest, if allowable; and

      vi.    For all other relief deemed appropriate by the Court.

                                              15

      Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 15 of 16
Dated: January 30, 2019

                                           Respectfully submitted,

                                           FUNK RIEMANN LLP


                                     By: /s/ Tim J. Riemann
                                         Tim J. Riemann, MO Bar #61757
                                           tim@frlawkc.com
                                         1600 Genessee Street, Suite 860
                                         Kansas City, MO 64102
                                         T: 816.348.3003
                                         F: 816.895.6351

                                           -and-

                                           KELLER LENKNER LLC


                                     By: Ashley C. Keller
                                         Ashley C. Keller, IL Bar # 6300171*
                                          ack@kellerlenkner.com
                                         Travis D. Lenkner, IL Bar # 6311545*
                                          tdl@kellerlenkner.com
                                         150 North Riverside Plaza, Suite 4270
                                         Chicago, IL 60606
                                         T: 312.741.5220
                                         F: 312.971.3502
                                         *application for admission forthcoming

                                           ATTORNEYS FOR PLAINTIFF




                                      16

        Case 6:19-cv-03036-SRB Document 1 Filed 01/30/19 Page 16 of 16
